PER CURIAM.*
Pursuant to this court’s 20 May 2003 order, (1) a transcript of the rearraignment proceeding having been obtained and (2) Juanita Rojas-Ureste’s pro se request for substitution of counsel having been denied, counsel appointed to represent Rojas-Ureste has renewed his request for leave to withdraw and has filed an amended brief. Rojas-Ureste has not responded. This satisfies the procedures mandated by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).
Our independent review of the brief and record discloses no nonfrivolous issue. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.